Orders of disposition, Family Court, Bronx County (Gayle E Roberts, J.), entered on or about April 14, 2000, which, to the extent appealed from, upon a finding of permanent neglect, terminated respondent father’s parental rights to the subject children and transferred custody and guardianship to petitioner agency for the purpose of adoption, unanimously affirmed, without costs.
The finding of permanent neglect is supported by clear and convincing evidence that despite petitioner’s diligent efforts (see Matter of S. Children, 210 AD2d 175 [1994], lv denied 85 NY2d 807 [1995]), the father failed to remedy his drug and alcohol abuse problems that led to the children’s placement in the first place. Petitioner’s repeated referrals of the father to a variety of counseling and drug treatment programs constituted the diligent efforts required (Social Services Law § 384-b [7] [f]).
The evidence at the dispositional hearing was preponderant that the best interests of the children would be served by terminating the father’s parental rights (see Matter of Star Leslie W., 63 NY2d 136, 147-148 [1984]). The children have thrived in their foster home, and the circumstances do not warrant a suspended judgment. Concur — Buckley, P.J., Saxe, Ellerin, Nardelli and Williams, JJ.